IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

                   KEVIN ABSTON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Lauderdale County
                      No. V6572 Joseph H. Walker, III, Judge




              No. W2012-01191-CCA-R3-HC - Filed December 18, 2012


The Petitioner, Kevin Abston, appeals the Lauderdale County Circuit Court’s denial of his
pro se petition for writ of habeas corpus. The State has filed a motion requesting that this
Court affirm the trial court’s judgment pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals. Following our review, we grant the State’s motion and affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Kevin Abston, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Sophia Lee, Senior Counsel, for
the Appellee, State of Tennessee.

                               MEMORANDUM OPINION

        On November 17, 1989, the Petitioner pled guilty to sixteen counts of robbery with
a deadly weapon and received an effective sentence of fifty years. He did not file a direct
appeal on these convictions. Rather, on June 1, 1998, he filed sixteen pro se petitions for
post-conviction relief which were denied by the post-conviction court. On appeal, this Court
concluded that the statute of limitations barred all of the Petitioner’s claims except his claim
that his sentence was illegal. See Kevin Lavell Abston v. State, No. 02C01-9807-CR-00212,
1998 Tenn. Crim. App. LEXIS 1318, at *2 (Tenn. Crim. App., at Jackson, Dec. 30, 1998).
This Court also concluded that the Petitioner’s sentences may have been illegal in that they
exceeded the allowable sentences for a Range I standard offender under the former
sentencing guidelines and all ranges under the Criminal Sentencing Reform Act of 1989. Id.
at **3-4. The Petitioner’s case was remanded to the post-conviction court for a hearing on
the legality of his sentences.

       On August 22, 2000, the Petitioner pled guilty to sixteen counts of robbery with a
deadly weapon. The trial court sentenced the Petitioner to ten years for each conviction to
be served as a Range I standard offender. The trial court imposed a combination of
concurrent and consecutive sentences for an effective sentence of forty years. In May of
2012, the Petitioner filed a petition for writ of habeas corpus asserting that the imposition of
consecutive sentences was illegal. On May 17, 2012, the trial court entered an order denying
the petition. This appeal followed.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007). Moreover, it is the
petitioner’s burden to demonstrate, by a preponderance of the evidence, that the judgment
is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

       If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of

                                               -2-
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

       The Petitioner contends that the trial court erred in ordering partial consecutive
sentencing for a Range I standard offender. He also contends that the imposition of partial
consecutive sentencing violated his constitutional rights as provided in Apprendi v. New
Jersey, 530 U.S. 466 (2000), and Blakely v. Washington, 542 U.S. 296 (2004). Apprendi and
Blakely, however, “do not require the jury to determine the manner in which a defendant
serves multiple sentences.” State v. Allen, 259 S.W.3d 671, 690 (Tenn. 2008). Moreover,
such claims under Apprendi and Blakely cannot be litigated through attacks on collateral
review. See Jerome Sawyer v. State, No. W2012-00351-CCA-MR3-HC, 2012 Tenn. Crim.
App. LEXIS 743, at *9 (Tenn. Crim. App., at Jackson, Sept. 28, 2012). Even if Apprendi
and Blakely could be applied retroactively, it would render the judgment merely voidable,
and not void. Billy Merle Meeks v. Ricky J. Bell, Warden, No. W2005-00626-CCA-R3-HC,
2007 Tenn. Crim. App. LEXIS 962, at *20 (Tenn. Crim. App., at Nashville, Nov. 13, 2007),
perm. app. denied (Tenn. Apr. 7, 2008).

       The Petitioner has failed to establish that the trial court was without jurisdiction or
authority to impose partial consecutive sentencing or that his sentence of imprisonment has
expired. Accordingly, the Petitioner is not entitled to relief.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -3-